                                                                                      JS-6
 1

 2

 3

 4

 5

 6

 7                         UNITED STATES DISTRICT COURT
 8                       CENTRAL DISTRICT OF CALIFORNIA
 9

10   BRAND TARZANA SURGICAL                )       CASE NO. 2:18-cv-08080 DSF (AGRx)_
     INSTITUTE, INC., a California         )
11   corporation,                          )       Judge Hon. Dale S. Fischer
                                           )
12                             Plaintiff,  )
                                           )       JUDGMENT IN FAVOR OF
13         vs.                             )       DEFENDANTS AETNA LIFE
                                                   INSURANCE COMPANY AND
14   AETNA LIFE INSURANCE                  )       AETNA LIFE & CASUALTY
     COMPANY, a health benefits            )       (BERMUDA) LTD. AGAINST
15   corporation doing business in         )       PLAINTIFF BRAND TARZANA
     California; AETNA LIFE &              )       SURGICAL INSTITTUE INC.
16   CASUALTY (BERMUDA) LTD., an )
     insurance underwriting corporation    )
17   doing business in California; and     )
     DOES 1 through 100;                   )
18                                         )
                               Defendants. )
19

20         On December 6, 2019, the Court having granted the Joint Stipulation of the
21   Parties Regarding the Motion to Dismiss Plaintiff’s First Amended Complaint, and
22   having ordered entry of Judgment in accordance therewith, Judgment is hereby
23   entered in favor of Defendants Aetna Life Insurance Company and Aetna Life &
24   Casualty (Bermuda) Ltd. and against Plaintiff Brand Tarzana Surgical Institute Inc.
25

26
           The court enters its Judgment in the action as follows:

27
           1.     This Court’s prior Orders (a) on Motion to Dismiss Case in the

28                                                 -1-
        JUDGMENT IN FAVOR OF DEFENDANTS AENTA LIFE INSURANCE COMPANY AND AETNA LIFE & CASUALTY
                 (BERMUDA) LTD. AGAINST PLAINTIFF BRAND TARZANA SURGICAL INSTITTUE INC.
 1   present action (Dkt. 34); (b) re Standing in the Samaan Action (Request for
 2   Judicial Notice (“RJN”) Ex. E.); and (c) re Motion for Reconsideration in the
 3   Samaan Action (RJN Ex. K) shall constitute the Court’s final adjudication of all
 4   “anti-assignment clause” issues previously briefed by the parties and
 5   considered/adjudicated by this Court in connection with the three subject orders.
 6   This final adjudication shall encompass all issues related to the proper
 7   construction, interpretation, and application of the anti-assignment clause
 8   contained in the Saudi Arabian Cultural Mission Plan, including but not limited to
 9   issues of waiver, estoppel, ambiguity, Payment of Benefits clause, public policy,
10   and Insurance Code § 520 and 106(b).
11         2.     Plaintiff has withdrawn its tort causes of action for Fraud (First Cause
12   of Action) and Intentional Interference with Economic Relations (Third Cause of
13   Action) in the First Amended Complaint. Plaintiff has also its request for punitive
14   damages as set forth in the First Amended Complaint. Accordingly, all issues have
15   been finally adjudicated in this Court, and the present action is dismissed with
16   prejudice. Each party shall bear its own attorney’s fees and costs incurred in
17   connection with this action.
18         IT IS SO ORDERED.
19   DATED: December 11, 2019
20                                             Honorable Dale S. Fischer
                                               UNITED STATES DISTRICT JUDGE
21

22

23

24

25

26

27

28                                                 -2-
        JUDGMENT IN FAVOR OF DEFENDANTS AENTA LIFE INSURANCE COMPANY AND AETNA LIFE & CASUALTY
                 (BERMUDA) LTD. AGAINST PLAINTIFF BRAND TARZANA SURGICAL INSTITTUE INC.
